FILED
                            NOT FOR PUBLICATION
                                                                          JUN 25 2020
                    UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT



VANESSA DAMARY                                   No.   18-70656
GALINDO-PEREZ; et al.,
                                                 Agency Nos. A202-083-409
             Petitioners,                                    A202-083-410
                                                             A202-083-411
 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 23, 2020**


Before: HAWKINS, GRABER, and BYBEE, Circuit Judges.


      Vanessa Damary Galindo-Perez (AGalindo-Perez@) seeks review of an order

of the Board of Immigration Appeals (ABIA@) affirming the Immigration Judge=s


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(AIJ@) denial of her claims for asylum, withholding of removal, and protection

under the Convention Against Torture (ACAT@). We deny the petition.

      Substantial evidence supports the BIA=s conclusion that Galindo-Perez has

not established past persecution. Persecution is an extreme concept that requires

more than offensive treatment or harassment. Korablina v. INS, 158 F.3d 1038,

1044 (9th Cir. 1998). Galindo-Perez received verbal harassment, dirty looks, and

vague threats during her time working as a police traffic officer assistant, but she

suffered no physical harm other than being pushed from behind one time. The

evidence does not compel the conclusion that this rises to the level of past

persecution. See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028B29 (9th Cir.

2019) (two death threats, unaccompanied by physical violence, did not compel

finding of persecution).

      The evidence also does not compel the conclusion that Galindo-Perez has an

objectively reasonable fear of future persecution on account of a protected ground

by a group the government is unable or unwilling to control. She suffered no

harm or credible threats while working as an active police assistant, and she could

not explain why a gang would still be interested in her after six years out of the

country.   Galindo-Perez also proffered no information regarding who killed her

uncle or the father of her children in 2009 and 2010 and made no assertion that the

                                         2
two deaths were related.      Moreover, she continued to live in the country for

several years after their deaths without harm.   Galindo-Perez=s fear of generalized

gang violence and civil unrest facing the country as a whole does not create a claim

for asylum. Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

         The evidence does not compel a conclusion that Galindo-Perez has suffered

past persecution or has a well-founded fear of future persecution, and therefore her

claim for asylum fails.     See Gu v. Gonzales, 454 F.3d 1014, 1021B22 (9th Cir.

2006).     Because she has not established eligibility for asylum, it necessarily

follows that she has not met the more stringent standard for withholding of

removal.      See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir. 2004).

Galindo-Perez also failed to establish that it is more likely than not that she would

be tortured if returned to Honduras, and thus her CAT claim also fails.

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (per curiam).

         We review de novo Galindo-Perez=s claim that the IJ deprived her of her due

process right to a full and fair hearing.     Zetino, 622 F.3d at 1011.    However,

Galindo-Perez was given Aa reasonable opportunity to present evidence on [her]

behalf.@    Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir. 2006) (internal

quotation marks omitted).     The IJ did not improperly curtail her testimony about

events that happened to her, her family, or her coworkers.      Rather, her attorney

                                          3
asked numerous open-ended questions to which she responded, and the IJ asked

several follow-up questions for clarification.    The IJ also gave her attorney the

opportunity   to   ask   additional   questions    before   ending   the   hearing.

Galindo-Perez’s due process rights were not violated.

      PETITION DENIED.




                                         4